Case 8:17-cv-03066-MSS-TGW Document 66-1 Filed 01/04/19 Page 1 of 4 PageID 4535




                 Exhibit No. 1
        Case 8:17-cv-03066-MSS-TGW Document 66-1 Filed 01/04/19 Page 2 of 4 PageID 4536
                                                                                                                       Exhibit “1”
                                                        Deposition of Kennon Heard, M,D., Ph.D.
                                                                                                                                 1



                        IN        THE      UNITED        S TAT E S      DISTRICT      COURT
                        MIDDLE           DISTRICT          OF         FLORIDA
                        TA M PA            DIVISION


                        Case         No.     8:17-CV-0           3066-MSS-TGW
                                                                                                  OR     b


                        C H E R Y L S TA P L E ,


                                           P l a i n t i f f ,

                        V   .




                        NORTHWESTERN                 MUTUAL           LIFE
                        I N S U R A N C E C O M PA N Y,

                                           D e f e n d a n t .




                        NORTHWESTERN                 MUTUAL           LIFE
                        I N S U R A N C E C O M PA N Y,

                                           C o u n t e r - P l a i n t i ff ,

                        V   .



                        E S TAT E       OF     DESMOND           H.    S TA P L E   and
                        C H E R Y L S TA P L E ,

                                           C o u n t e r - D e f e n d a n t .



                                V I D E O TA P E D E P O S I T I O N O F K E N N O N H E A R D , M . D . , P h . D




                                           PURSUANT TO                 NOTICE,       the    above-entitled

                        deposition               was      taken         on    behalf       of   the   Plaintiff/

                        Counter-Defendant at 9745 East Hampden Avenue,

                        Suite 220, Denver, Colorado, on November 1, 2018,

                        at 9:44 a.m., before Karen S. Fogle, Registered

                        Professional Reporter and Notary Public within

                        C o l o r a d o .




                                                     Caiderwood-Mackelprang, Inc. 303.477.3500
Electronically signed by Karen Fogle (201-283-400-8059)                                                  30658fed-2061-4074-9cbc-b7eb0e33e202
        Case 8:17-cv-03066-MSS-TGW Document 66-1 Filed 01/04/19 Page 3 of 4 PageID 4537

                                                              Deposition of Kennon Heard, M.D., Ph.D.




                  1 been from that sample.

                  2     Q.        The          blood               draw              here,           is         that     —         am         I

                  3    correct           or     am        I        wrong             --    it    says           greater        than           600.       Is

                  4    that      because              the           hospital's                  test       only        tested            to   600?

                  5      A.       600          is         a         v e r y,          very           large             acetaminophen

                  6    ingestion.               Calibrating                          beyond           that        doesn't           have           a    lot

                  7    of     u t i l i t y.   Yo u           would            never             expect           to     see        it    that          high

                  8    or     rarely           see            it    that             high.       A        lot     of    laboratories                    —

                  9    they       probably                did        have            a    number. Their                      system           is       not

                 10    calibrated               to        read         it      that         high          and,         therefore,                 they

                 11    won't        report           it       out      as            anything             other         than       greater             than

                 12      600.


                                          Q.     One               thing         I    didn't         ask         you     --    I    should             have

                 14    asked          you       earlier              --     other           than          the     opinions               contained

                 15    in     your        report,              are        you         going          to     be     offering              any       other

                 16 opinions about any other medical condition that

                 17 Mr. Staple may have had?

                 18      A.      No,           I'm        not           going               to       offer             any     opinions                 on

                 19    any      other          medical                condition.

                20       Q.         I'm        asking                 you                about            the          expression

                21 co-ingestion because you have indicated the level 860

                22 is not one that could have been reached through a

                23     staggered               overdose;                    is       that        correct?

                24             A.               That's                      correct.


                25      Q.       Can           you            tell        me              within           a      reasonable                  degree




                                                     Calderwood-Mackelprang, Inc. 303.477.3500
Electronically signed by Karen Fogle (201-283-400-8059)                                                                            30658fed-2061-4074-9cbc-b7eb0e33e202
        Case 8:17-cv-03066-MSS-TGW Document 66-1 Filed 01/04/19 Page 4 of 4 PageID 4538

                                                          Deposition of Kennon Heard, M.D., Ph.D.




                  1   of     medical             certainty          whether              or    not    at     the    time    he    took

                  2   his       single           large      ingestion,               as       you     call    it,   whether         he

                  3 had previously poisoned himself with a staggered

                  4        overdose?


                  5             A.           I             cannot.


                  6     Q.           Ta k i n g       a     look             at     —         there        were

                  7   salicylates                 —   is     that        how        I'm       pronouncing            —

                  8                  A.            Salicylates.

                  9     Q.           The         salicylates                 --    what            would      be      the       kind

                10 of medications that a patient would take that would

                11     contain             those          kinds     of        medicines?

                12         A.         Salicylate              is         the         active           ingredient             in

                13 aspirin. It could be an aspirin product. There are a

                14     lot      of        over-the-counter                   headache              remedies,        some     back

                15 pain medicines that can contain salicylates. So it's a

                16 fairly large number. Things you've heard of like

                17     Excedrin             and       Bufferin,              those        are       aspirin-containing

                18           medications.


                19       Q.          Are         there       salicylates                  --       one       more        time      for

                20 me, please.

                21                   A.            Salicylates.

                22       Q.           Are         there       salicylates                     in     Pepto          Bismol?

                23              A.           There                is.


                24      Q.           Are     you          able          to        look        at     the     laboratory           data

                25 and make a determination as to the form of any of these




                                                      Calderwood-Mackelprang, Inc. 303.477.3500
Electronically signed by Karen Fogie (201-283-400-8059)                                                             30658fed-2061-4074-9cbc-b7eb0e33e202
